                               EXHIBIT A




19-31032-jda   Doc 26-4   Filed 07/26/19   Entered 07/26/19 15:17:29   Page 1 of 5
Redacted           Redacted                Redacted            Redacted




19-31032-jda   Doc 26-4   Filed 07/26/19   Entered 07/26/19 15:17:29   Page 2 of 5
19-31032-jda   Doc 26-4   Filed 07/26/19   Entered 07/26/19 15:17:29   Page 3 of 5
19-31032-jda   Doc 26-4   Filed 07/26/19   Entered 07/26/19 15:17:29   Page 4 of 5
           Redacted




19-31032-jda   Doc 26-4   Filed 07/26/19   Entered 07/26/19 15:17:29   Page 5 of 5
